DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 15, 21, 34, 38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ma et al. (U.S. 2014/0072048), hereinafter Ma in view of Moriya et al. (U.S. 7,110,599), hereinafter Moriya and further in view of Miyai et al. (U.S. 2012/0288209).

Regarding claims 1 and 15, Ma discloses a decoder for decoding a block of a current frame of a video from a bitstream, the decoder comprising: 
	a processor ([0076] and [0005]) configured to: 
	select reference samples of a reconstructed part of the current frame ([0030]), 
	filter the reference samples based on one or more flags in the bitstream ([0057] and [0065]) to generate filtered reference samples ([0030]), and 
	generate a prediction of the block based on the filtered reference samples ([0065]), wherein the prediction of the block is an intra-frame prediction of the block ([0062]). 
	wherein filtering the reference samples comprises: 
		applying a filter based on setting a switch to a first position (Ma fig. 8, #808), and
		bypassing the sharpening filter and bypassing the smoothing filter based on setting the switch to a third position (Ma [0058], fig. 8, #808).
	Ma does not explicitly disclose parsing a smoothing and sharpening flag from the bitstream to determine smoothing and sharpening conditions.
	However, Moriya teaches parsing a smoothing flag from the bitstream to determine a smoothing filtering condition (Moriya fig. 19), 
		parsing a sharpening flag from the bitstream to determine a sharpening filtering condition (Moriya col. 20, lines 23-25 and fig. 19), 
		in response to the smoothing filtering condition being true and the sharpening filtering condition being false, applying a smoothing filter (Moriya fig. 19), 

		in response to the sharpening filtering condition being false and the smoothing filtering condition being false, bypassing the sharpening filter and bypassing the smoothing filter (Moriya fig. 19).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ma’s system with the missing limitations as taught by Moriya to simplify and increase the speed of processing while also retouching image picture elements according to corresponding image data (Moriya col. 2, lines 48-56).

	Ma does not explicitly disclose switching between a smoothing and sharpening filter using a switch.
	However, Miyai teaches in response to the smoothing filtering condition being true and the sharpening filtering condition being false, applying a smoothing filter based on setting a switch to a first position (Miyai [0102] and fig. 9, #203), and
	in response to the sharpening filtering condition being true and the smoothing filtering condition being false, applying a sharpening filter based on setting the switch to a second position (Miyai [0102] and fig. 9, #203).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ma in view of Moriya with the missing limitations as taught by Miyai to enhance image quality according to corresponding image data (Miyai [0102]).

Regarding claim 21, Ma in view of Moriya and Miyai teaches the decoder of claim 1, wherein the smoothing filter comprises at least one of: one or more of a DC mode or a planar mode of a block prediction method, a boundary smoothing filter, a bi-directional intra prediction, a position-dependent 
The same motivation for claim 2 applies to claim 21.

Regarding claim 34, Ma in view of Moriya and Miyai teaches the method of claim 15, wherein the smoothing filter comprises at least one of one or more of a DC mode or a planar mode of a block prediction method, a boundary smoothing filter, a bi-directional intra prediction, a position-dependent intra prediction combination, or a multi parameter intra prediction (see claim 21 citations).

Regarding claim 38, Ma in view of Moriya and Miyai teaches a non-transitory computer-readable storage medium storing program code comprising instructions that, when executed by a processor (Ma [0076], [0005]-[0006]), carry out a method comprising: selecting reference samples of a reconstructed part of the current frame, filtering the reference samples based on one or more flags in the bitstream to generate filtered reference samples, and generating a prediction of the block based on the filtered reference samples, wherein the prediction of the block is an intra-frame prediction of the block, wherein filtering the reference samples comprises: parsing a smoothing flag from the bitstream to determine a smoothing filtering condition, parsing a sharpening flag from the bitstream to determine a sharpening filtering condition, in response to the smoothing filtering condition being true and the sharpening filtering condition being false, applying a smoothing filter based on setting a switch to a first position, in response to the sharpening filtering condition being true and the smoothing filtering condition being false, applying a sharpening filter based on setting the switch to a second position, and in response to the sharpening filtering condition being false and the smoothing filtering condition being false, bypassing the sharpening filter and bypassing the smoothing filter based on setting the switch to a third position (see claim 1 citations).

Regarding claim 40, Ma in view of Moriya and Miyai teaches the computer-readable storage medium of claim 38, wherein the smoothing filter comprises at least one of: one or more of a DC mode or a planar mode of a block prediction method, a boundary smoothing filter, a bi-directional intra prediction, a position-dependent intra prediction combination, or a multi parameter intra prediction (see claim 21 citations).

Claim 19, 33 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Moriya, Miyai and Zhao et al. (U.S. 2018/0091825), hereinafter Zhao ‘825.

	Regarding claim 19, Ma in view of Moriya and Miyai teaches the decoder of claim 1. Ma does not explicitly disclose wherein the decoder comprises one or more prediction modes comprising a DC mode, a planar mode, or one or more angular modes, and the processor is further configured to: parse the one or more prediction modes from the bitstream, and in response to the parsed prediction mode being neither the DC mode nor the planar mode, parse the sharpening flag from bitstream.
	However, Zhao ‘825 teaches, wherein the decoder comprises one or more prediction modes comprising a DC mode, a planar mode, or one or more angular modes (Zhao ‘825 [0074] and Table 1), and the processor is further configured to: 
	parse the one or more prediction modes from the bitstream (Zhao ‘825 [0074] and Table 1), and 
	in response to the parsed prediction mode being neither the DC mode nor the planar mode, parse the sharpening flag from bitstream (Zhao ‘825 [0121]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ma in view of Moriya and Miyai with the missing 

Regarding claim 33, Ma in view of Moriya, Miyai and Zhao ’825 teaches the method of claim 15, further comprising: parsing one or more prediction modes from the bitstream, wherein the one or more prediction modes include a DC mode, a planar mode, or one or more angular modes, and in response to the parsed prediction mode being neither the DC mode nor the planar mode, parsing the sharpening flag from bitstream (see claim 19 citations).

Regarding claim 39, Ma in view of Moriya, Miyai and Zhao ’825 teaches the computer-readable storage medium of claim 38, the method further comprising: parsing one or more prediction modes from the bitstream, wherein the one or more prediction modes include a DC mode, a planar mode, or one or more angular modes, and in response to the parsed prediction mode being neither the DC mode nor the planar mode, parsing the sharpening flag from bitstream (see claim 19 citations).

Claims 22-23, 26-27, 35, 37, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Moriya, Miyai and Zhao et al. (U.S. 2018/0176582), hereinafter Zhao ‘582.

Regarding claim 22, Ma in view of Moriya and Miyai teaches the decoder of claim 1, wherein the decoder further comprises a set of transforms (Ma [0030]), and the processor is further configured to: 
	parse a sharpening/de-ringing flag from the bitstream (Ma [0065]).
	Ma does not explicitly disclose in response to the sharpening/de-ringing flag indicating to not apply sharpening/de-ringing, parse a multiple transform application flag from the bitstream.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ma in view of Moriya and Miyai with the missing limitations as taught by Zhao ‘582 to potentially improve compression (Zhao ‘582 [0338]).

	Regarding claim 23, Ma in view of Moriya and Miyai teaches the decoder claim 1, wherein the decoder further comprises one or a set of secondary transforms (Ma [0030]), and the processor is further configured to: 
	parse a sharpening/de-ringing flag from the bitstream (Ma [0065]).
	Ma does not explicitly disclose in response to the sharpening/de-ringing flag indicating to not apply sharpening/de-ringing, parse a secondary transform application flag from the bitstream.
	However Zhao ‘582 teaches in response to the sharpening/de-ringing flag indicating to not apply sharpening/de-ringing, parse a secondary transform application flag from the bitstream (Zhao ‘582 [0341]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ma in view of Moriya and Miyai with the missing limitations as taught by Zhao ‘582 to potentially improve compression (Zhao ‘582 [0338]).

	Regarding claim 26, Ma in view of Moriya, Miyai and Zhao ‘582 teaches the decoder of claim 1, wherein the decoder further comprises a set of transforms (Ma [0030]), and the processor is further configured to: 
	parse a multiple transform application flag from the bitstream (Zhao ‘582 [0341]), and 

	The same motivation for claim 22 applies to claim 26.

	Regarding claim 27, Ma in view of Moriya, Miyai and Zhao ‘582 teaches the decoder claim 1, wherein the decoder further comprises one or a set of secondary transforms (Ma [0030]), and the processor is further configured to: 
	parse a secondary transform application flag from the bitstream (Zhao ‘582 [0341]), and 
	in response to the secondary transform application flag indicating to not apply a secondary transform, parse a sharpening/de-ringing flag from the bitstream (Ma [0065]). 
The same motivation for claim 22 applies to claim 27.

Regarding claim 35, Ma in view of Moriya, Miyai and Zhao ‘582 teaches the method of claim 15, further comprising: parsing a sharpening/de-ringing flag from the bitstream, and in response to the sharpening/de-ringing flag indicating to not apply sharpening/de- ringing, parsing a secondary transform application flag from the bitstream (see claim 23 citations).

Regarding claim 37, Ma in view of Moriya, Miyai and Zhao ‘582 teaches the method of claim 15, further comprising: parsing a secondary transform application flag from the bitstream, and in response to the secondary transform application flag indicating to not apply a secondary transform, parsing a sharpening/de-ringing flag from the bitstream (see claim 27 citations).

Regarding claim 41, Ma in view of Moriya, Miyai and Zhao ‘582 teaches the computer-readable storage medium of claim 38, the method further comprising: parsing a sharpening/de-ringing flag from 

Regarding claim 43, Ma in view of Moriya, Miyai and Zhao ‘582 the computer-readable storage medium of claim 38, the method further comprising: parsing a secondary transform application flag from the bitstream, and in response to the secondary transform application flag indicating to not apply a secondary transform, parsing a sharpening/de-ringing flag from the bitstream (see claim 27 citations).

Claims 24, 36 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Ma in view of Moriya, Miyai and Zhao ‘825.

Regarding claim 24, Ma in view of Moriya, Miyai and Zhao ‘825 teaches the decoder of claim 1, wherein the processor is configured to use a Cubic filter instead of a Gaussian filter in a case that the sharpening filter is used to filter the reference samples (Zhao ‘825 [0086] and [0121]). 
The same motivation for claims 2 and 19 applies to claim 24.

Regarding claim 36, Ma in view of Moriya, Miyai and Zhao ‘825 teaches the method of claim 15, further comprising: using a Cubic filter instead of a Gaussian filter in a case that the sharpening filter is used to filter the reference samples (see claim 24 citations).

Regarding claim 42, Ma in view of Moriya, Miyai and Zhao ‘825 teaches the computer-readable storage medium of claim 38, the method further comprising: using a Cubic filter instead of a Gaussian filter in a case that the sharpening filter is used to filter the reference samples (see claim 24 citations).

Response to Arguments
Applicant's arguments filed 12/28/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 12-14 of the Applicant’s Response, the Applicant argues that Moriya does not teach a switch. The remaining portion of the applicant's arguments filed in regards to the newly amended claims have been fully considered but are moot because the arguments do not apply to the current grounds of rejection being used in the current rejection, i.e. Ma in view of Moriya and Miyai.
	After further consideration of the cited references, Ma discloses applying or bypassing a filter using a switch (fig. 8, #808). Moriya teaches the conditions for applying or bypassing a smoothing or sharpening filter (fig. 19). Finally, Miyai, the newly added reference, teaches that you can switch between a smoothing and sharpening filter using a switch ([0102] and fig. 9). Therefore, the combination of Ma, Moriya and Miyai teaches the amended independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen et al. ("Description of SDR, HDR and 360° video coding technology proposal by Huawei, GoPro, HiSilicon, and Samsung,”, JVET-J0025 v2, April 2018), which was cited on the Applicant’s IDS dated 9/1/21, discloses a sharpening filter and flag (pgs. 54-55), multiple core transform flags (pgs. 82-32) and secondary transform flags (pgs 83-84).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482